Title: Thomas Jefferson to Francis Adrian Van der Kemp, 24 November 1816
From: Jefferson, Thomas
To: Van der Kemp, Francis Adrian


          
            Dear Sir
            Poplar Forest near Lynchburg Nov. 24. 16.
          
          I recieve your favor of Nov. 1. at this place at which I make occasionally a temporary residence; and I have  perused with great satisfaction the magnificent skeleton you inclose me of what would indeed be a compleat Encyclopedia of Christian philosophy. it’s execution would require a Newton in physics a Locke in metaphysics, and one who to a possession of all history, adds a judgment and candor to estimate it’s evidence and credibility in proportion to the character of the facts it presents and he should have a long life before him. I fear we shall not see this canvas filled in our day, and that we must be contented to have all this light blaze upon us when the curtain shall be removed which limits our mortal sight. I had
			 however persuaded myself to hope that we should have from your own pen, one branch of this great work, the mortal biography of Jesus. this candidly and rationally written, without any regard to sectarian dogmas, would reconcile to his character a weighty multitude who do not properly estimate it; and would lay the
			 foundation of a genuine christianity.
          You ask if I have ever published any thing but the Notes on Virginia? nothing but official State papers, except a pamphlet at the commencement of our difference with England & on that subject, and another at the close of the revolution proposing the introduction of our decimal money, of neither of which do I possess a copy.—should a curiosity to see our part of the union tempt your friend Dr Willoughby to come as far as Monticello, I shall be very happy to recieve him there and to shew my respect for his worth as well as for your recommendation of it. Accept the assurance of my great esteem and consideration.
          Th: Jefferson
         